UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to LIFE NUTRITION PRODUCTS, INC. (Exact name of registrant as specified in its charter) Commission File Number: 001-34274 Delaware (State or other jurisdiction of incorporation or organization) 42-1743717 (I.R.S. Employer Identification No.) Michael M. Salerno Chief Executive Officer 121 Monmouth Street, Suite A Red Bank, New Jersey 07701 (732)758-1577 (Address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (X )Yes ( )No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ( ) Yes ( ) No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company"in Rule 12b-2 of the Exchange Act. Large accelerated filer () Accelerated filer () Non-accelerated filer () Smaller reporting company ( X ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ( ) Yes (X ) No As of November 3, 2010 there were 17,867,900 shares of common stock outstanding with a par value of $0.0001. DOCUMENTS INCORPORATED BY REFERENCE None 2 Table of Contents Page: Part I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 4 Condensed Balance Sheets 4 Condensed Statements of Operations 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7-10 Item 2. Management's Discussion and Analysis of Financial Condition 11 -13 and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk 13 -14 Item 4. Controls and Procedures 15-
